Citation Nr: 0024911	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  98-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.



WITNESS AT HEARING ON APPEAL

The appellant and his wife.



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 30 percent evaluation.


REMAND

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for a higher evaluation 
is well grounded.  See 38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Once a well-grounded 
claim has been submitted, the VA has a duty to assist the 
veteran in developing the facts pertinent to his claim.  This 
duty to assist includes affording the veteran a medical 
examination contemporaneous with his claim.  

In this regard, the Board observes that the May 1997 
examination report does not contain complete clinical 
findings that are necessary to evaluate the severity of the 
veteran's service-connected PTSD under the schedular criteria 
for that disability.  In addition, the examiner indicated 
that the veteran seemed to have significant signs and 
symptoms of depression, and following the examination 
diagnosed "Rule of major depression" in addition to PTSD.  
As such, it is not clear whether the veteran has two 
psychiatric disorders, and if so, which clinical findings are 
attributable to which diagnosis and whether the two are 
related.  Also, the examiner did not assign an Axis V 
diagnosis (Global Assessment of Functioning Scale) consistent 
with the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.  As such, the Board believes 
that an additional psychiatric examination would be helpful 
in evaluating the severity of the veteran's PTSD.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file any additional 
psychiatric treatment records pertaining 
to the veteran dated since December 1998 
from the VA Outpatient Clinic in 
Columbus, Ohio.  The veteran is advised 
to inform the RO if he has received 
psychiatric treatment from any other 
health care facility if he desires to 
have those records considered so the RO 
may obtain those records.  

2.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to report 
complaints and clinical findings in 
detail and clinically correlate the 
complaints and clinical findings to a 
diagnosed disorder.  The examiner is 
further requested to specify whether the 
veteran has any psychiatric disorder in 
addition to his service connected PTSD, 
and if so, whether that disorder is 
related to the PTSD.  The examiner is 
specifically requested to assign an 
Axis V diagnosis (Global Assessment of 
Functioning Scale) (GAF) consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders and explain what the 
assigned score represents.  If the 
veteran is found to have multiple, 
unrelated psychiatric disorders, the 
examiner is also requested to attempt to 
assign an overall GAF and a GAF which 
represents only symptomatology associated 
with the PTSD.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (1999), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought with respect to 
the claim for an increased evaluation is not granted, the 
appellant should be furnished a Supplemental Statement of the 
Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




